


Exhibit 10.5


SEVENTH AMENDMENT TO THE THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT




This SEVENTH AMENDMENT TO THE THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of September 26, 2012, is entered into by
and among the following parties:


(i)
P&L RECEIVABLES COMPANY, LLC, a Delaware limited liability company, as Seller;



(ii)
PEABODY ENERGY CORPORATION, a Delaware corporation, as Servicer;



(iii)
the various Persons identified on the signature pages hereto as Sub-Servicers;



(iv)
MARKET STREET FUNDING LLC (“Market Street”), as a Conduit Purchaser and as a
Related Committed Purchaser;



(v)
PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for Market Street's Purchaser
Group, as LC Bank, as an LC Participant and as Administrator;



(vi)
ATLANTIC ASSET SECURITIZATION LLC (“Atlantic”), as a Conduit Purchaser; and



(vii)
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK NEW YORK BRANCH, as a Related
Committed Purchaser, as Purchaser Agent for Atlantic's Purchaser Group and as an
LC Participant.



BACKGROUND


1. The parties hereto are parties to that certain Third Amended and Restated
Receivables Purchase Agreement, dated as of January 25, 2010 (as amended,
amended and restated, supplemented or otherwise modified through the date
hereof, the “Agreement”).


2. The parties hereto desire to amend the Agreement on the terms and subject to
the conditions set forth herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including, without limitation, capitalized terms used in the above
preamble and background section) have the respective meanings set forth in the
Agreement.

1

--------------------------------------------------------------------------------




SECTION 2. Amendments to the Agreement.    The Agreement is hereby amended as
follows:


(a)     Subclause (i) of Section 1.6(f) of the Agreement is hereby amended as
follows:


(i)by replacing the amount “$20,000,000” in the two places it appears therein
with “$50,000,000”; and


(ii)by replacing the phrase “five Business Days'” where it appears in subclause
(B) thereof with “three Business Days'”.


(b)     Clause (b) of the definition of “Concentration Percentage” set forth in
Exhibit I to the Agreement is hereby amended by replacing “7.5%” where it
appears therein with “10%”.


(c)    The definition of “Concentration Reserve Percentage” set forth in Exhibit
I to the Agreement is hereby replaced in its entirety with the following:


“Concentration Reserve Percentage” means the (a) largest of the following (i)
the sum of the four (4) largest Group D Obligor Receivables balances (up to the
Concentration Percentage for each Obligor) plus the product of (x) the fifth
(5th) largest Group D Obligor Receivables balance (up to the Concentration
Percentage for such Obligor) and (y) 0.5, (ii) the sum of the two (2) largest
Group C Obligor Receivables balances (up to the Concentration Percentage for
each Obligor), (iii) the one (1) largest Group B Obligor Receivables balance (up
to the Concentration Percentage for such Obligor), and (iv) the one (1) largest
Group A Obligor Receivables balance (up to the Concentration Percentage for such
Obligor), divided by (b) the Eligible Receivables.


(d)Clause (a) of the definition of “Eligible Receivable” set forth in Exhibit I
to the Agreement is hereby replaced in its entirety with the following:


(a) the Obligor of which is (i) a United States resident or if such Obligor is
not a United States resident: (A) such Pool Receivable results from goods sold
and shipped from an Originator in the United States and payment for such goods
is denominated and payable only in U.S. dollars to an Originator at a Lock-Box
Account, and (B) such Obligor is an Eligible Foreign Obligor, (ii) not subject
to any action of the type described in paragraph (f) of Exhibit V to the
Agreement, (iii) not an Affiliate of Peabody or any other Originator, (iv) not a
Sanctioned Obligor and (v) not an Obligor as to which the Administrator, in its
reasonable business judgment, has notified the Seller that such Obligor is not
acceptable.
(e)     Clause (c) of the definition of “Eligible Receivable” set forth in
Exhibit I to the Agreement is hereby amended by replacing “60 days” where it
appears therein with “30 days”.



2

--------------------------------------------------------------------------------




(f)     Clause (q) of the definition of “Eligible Receivable” set fort in
Exhibit I to the Agreement is hereby replaced in its entirety with the
following:


(q)[Reserved]; and


(g)The definition of “Excess Concentration” set forth in Exhibit I to the
Agreement is hereby replaced in its entirety with the following:


“Excess Concentration” means the sum of the following, without duplication:


(a) the sum of the amounts (if any) by which the aggregate Outstanding Balance
of Eligible Receivables of each Obligor then in the Receivables Pool exceeds an
amount equal to the product of (i) Concentration Percentage for such Obligor,
multiplied by (ii) the Outstanding Balance of all Eligible Receivables then in
the Receivables Pool; plus


(b) the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool, the Obligors of which are
residents of any single country (other than United States of America), exceeds
10.00% of the aggregate Outstanding Balance of all Eligible Receivables then in
the Receivables Pool; plus


(c) the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool, the Obligors of which are
Eligible Foreign Obligors, exceeds 25.00% (or, if Peabody does not then have a
rating of “B” or better by Standard and Poor's on its long term senior unsecured
and un-credit-enhanced debt securities and a rating of “B2” or better by Moody's
on its long-term senior unsecured and un-credit-enhanced debt securities,
15.00%) of the aggregate Outstanding Balance of all Eligible Receivables then in
the Receivables Pool; plus


(d) the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool, the Obligors of which are
governments, governmental subdivisions, affiliates or agencies other than the
TVA, exceeds 5.00% of the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool; plus


(e) the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables considered to be “quality accruals” (as reported on the
monthly Information Package), exceeds 5.00% of the aggregate Outstanding Balance
of all Eligible Receivables then in the Receivables Pool.
(h)     Subclause (A) of clause (iii) of the definition of “Loss Reserve
Percentage” is hereby amended by replacing the phrase “four most recent calendar
months” where it appears therein with the phrase “five most recent calendar
months”.


(i)     Subclause (ii) of clause (b) of the definition of “Total Reserves” set
forth in Exhibit I to the Agreement is hereby replaced in its entirety with the
following:


(ii)the sum of the Concentration Reserve plus the Dilution Component Reserve.



3

--------------------------------------------------------------------------------




(j)     Exhibit I to the Agreement is hereby amended by adding thereto the
following new defined terms in appropriate alphabetical order:


(i) “Dilution Component Reserve” means at any time the product of (a) the sum of
the Aggregate Capital and the LC Participation Amount multiplied by (b) (i) the
Dilution Component Reserve Percentage on such date divided by (ii) 100% minus
the Dilution Component Reserve Percentage.


(ii) “Dilution Component Reserve Percentage” means on any date, the product of
(a) the average Dilution Ratio for the twelve preceding calendar months
multiplied by (b) the Dilution Horizon.


(iii) “Eligible Foreign Obligor” means an Obligor which is a resident of any
country (other than the United States) that has (i) a foreign currency rating of
at least “A” by Standard and Poor's and “A2” by Moody's, and (ii) a transfer and
convertibility assessment of at least “A” by Standard and Poor's.


(iv)“OFAC” means the U.S. Department of the Treasury's Office of Foreign Assets
Control.


(v) “Sanctioned Country” means a country subject to a sanctions program
identified on the list maintained by OFAC and available at:
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx
or as otherwise published from time to time.


(vi) “Sanctioned Obligor” means an Obligor which (i) if a natural person, is
either (A) a resident of a Sanctioned Country or (B) a Sanctioned Person or (ii)
if a corporation or other business organization, is organized under the laws of
a Sanctioned Country or any political subdivision thereof.


(vii) “Sanctioned Person” means (i) a person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by OFAC available at:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.
(k)     Section 1 of Exhibit III to the Agreement is hereby amended by adding
thereto the following new clause (u):


(u) No Sanctions. The Seller is not a Sanctioned Person. To the Seller's
knowledge, no Obligor was a Sanctioned Person at the time of origination of any
Pool Receivable owing by such Obligor. The Seller and its Affiliates: (i) have
less than 15% of their assets in Sanctioned Countries; and (ii) derive less than
15% of their operating income from investments in, or transactions with,
Sanctioned Persons or Sanctioned Countries. The Seller does not engage in
activities related to Sanctioned Countries except for such activities as are (A)
specifically or generally licensed by OFAC, or (B) otherwise in compliance with
OFAC's sanctions regulations.



4

--------------------------------------------------------------------------------




(l)     Clause (o) of Section 2 of Exhibit III to the Agreement is hereby
replaced in its entirety with the following:


(o) Peabody is not a Sanctioned Person. To the Peabody's knowledge, no Obligor
was a Sanctioned Person at the time of origination of any Pool Receivable owing
by such Obligor. Peabody and its Affiliates: (i) have less than 15% of their
assets in Sanctioned Countries; and (ii) derive less than 15% of their operating
income from investments in, or transactions with, Sanctioned Persons or
Sanctioned Countries. Neither Peabody nor any of its Subsidiaries engages in
activities related to Sanctioned Countries except for such activities as are (A)
specifically or generally licensed by OFAC, or (B) otherwise in compliance with
OFAC's sanctions regulations.


(m)     The form of Information Package attached as Annex A to the Agreement is
hereby replaced in its entirety by the new form of Information Package attached
as Annex A to this Amendment.


SECTION 3.     Representations and Warranties. Each of the Seller, the Servicer
and the Sub-Servicers hereby represents and warrants to the Administrator and
the Purchasers as follows:


(a)     Representations and Warranties. The representations and warranties made
by it in the Transaction Documents are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).


(b)     Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreement, as amended hereby, are within each of its corporate powers
and have been duly authorized by all necessary corporate action on its part.
This Amendment and the Agreement, as amended hereby, are such Person's valid and
legally binding obligations, enforceable in accordance with its terms.
(c)    No Default. Immediately after giving effect to this Amendment, no
Termination Event or Unmatured Termination Event shall exist.


SECTION 4.     Effect of Amendment. All provisions of the Agreement, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to “this Agreement”, “hereof”, “herein”
or words of similar effect referring to the Agreement shall be deemed to be
references to the Agreement as amended by this Amendment. This Amendment shall
not be deemed, either expressly or impliedly, to waive, amend or supplement any
provision of the Agreement other than as set forth herein.


SECTION 5.     Conditions to Effectiveness. This Amendment shall be effective as
of the date hereof upon receipt by the Administrator of counterparts of this
Amendment duly executed by each of the parties hereto.



5

--------------------------------------------------------------------------------




SECTION 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.


SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Illinois.


SECTION 8. Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.


[Signature pages follow.]



6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.






P&L RECEIVABLES COMPANY, LLC, as Seller




/s/ Douglas D. Loucks    
By:     
Name: Douglas D. Loucks
Title: Assistant Treasurer






PEABODY ENERGY CORPORATION, as initial Servicer




/s/ Walter L. Hawkins, Jr.    
By:     
Name: Walter L. Hawkins, Jr.
Title: Senior Vice President Finance







S -1

--------------------------------------------------------------------------------




PEABODY ARCLAR MINING, LLC, as Sub-Servicer




/s/ Douglas D. Loucks    
By:     
Name: Douglas D. Loucks
Title: Assistant Treasurer






PEABODY MIDWEST MINING, LLC, as Sub-Servicer




/s/ Douglas D. Loucks    
By:     
Name: Douglas D. Loucks
Title: Assistant Treasurer




TWENTYMILE COAL, LLC, as Sub-Servicer


/s/ Douglas D. Loucks    
By:     
Name: Douglas D. Loucks
Title: Assistant Treasurer






PEABODY CABALLO MINING, LLC, as Sub-Servicer




/s/ Douglas D. Loucks    
By:     
Name: Douglas D. Loucks
Title: Assistant Treasurer






COALSALES II, LLC, as Sub-Servicer




/s/ Douglas D. Loucks    
By:     
Name: Douglas D. Loucks
Title: Assistant Treasurer







S -2

--------------------------------------------------------------------------------




PEABODY WESTERN COAL COMPANY, as Sub-Servicer




/s/ Douglas D. Loucks    
By:     
Name: Douglas D. Loucks
Title: Assistant Treasurer








PEABODY POWDER RIVER MINING, LLC, as Sub-Servicer




/s/ Douglas D. Loucks    
By:     
Name: Douglas D. Loucks
Title: Assistant Treasurer




PEABODY HOLDING COMPANY, LLC,                                 as Sub-Servicer




/s/ Douglas D. Loucks    
By:     
Name: Douglas D. Loucks
Title: Assistant Treasurer






PEABODY COALTRADE, LLC, as Sub-Servicer




/s/ Douglas D. Loucks    
By:     
Name: Douglas D. Loucks
Title: Assistant Treasurer






PEABODY COALSALES, LLC, as Sub-Servicer




/s/ Douglas D. Loucks    
By:     
Name: Douglas D. Loucks
Title: Assistant Treasurer

S -3

--------------------------------------------------------------------------------




MARKET STREET FUNDING LLC, as a Conduit Purchaser and as a Related Committed
Purchaser


/s/ Doris J. Hearn    
By:                          
Name: Doris J. Hearn
Title: Vice President







S -4

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for Market Street's Purchaser
Group




/s/ William P. Falcon    
By:                          
Name: William P. Falcon
Title: Vice President




PNC BANK, NATIONAL ASSOCIATION, as the
LC Bank and as an LC Participant




/s/ Mark S. Falcione    
By:     
Name: Mark S. Falcione
Title: Senior Vice President






PNC BANK, NATIONAL ASSOCIATION, as
Administrator




/s/ William P. Falcon    
By:                          
Name: William P. Falcon
Title: Vice President







S -5

--------------------------------------------------------------------------------




ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Purchaser


By: Credit Agricole Corporate and Investment Bank, as attorney-in-fact


/s/ Sam Pilcer    
By:                          
Name: Sam Pilcer
Title: Managing Director




/s/ Kostantina Kourmpetis    
By:                          
Name: Kostantina Kourmpetis
Title: Managing Director





S -6

--------------------------------------------------------------------------------




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Purchaser Agent for Atlantic's
Purchaser Group




/s/ Sam Pilcer    
By:                          
Name: Sam Pilcer
Title: Managing Director




/s/ Kostantina Kourmpetis    
By:                          
Name: Kostantina Kourmpetis
Title: Managing Director






CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Related Committed Purchaser




/s/ Sam Pilcer    
By:                          
Name: Sam Pilcer
Title: Managing Director




/s/ Kostantina Kourmpetis    
By:                          
Name: Kostantina Kourmpetis
Title: Managing Director








CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as an LC Participant




/s/ Sam Pilcer    
By:                          
Name: Sam Pilcer
Title: Managing Director




/s/ Kostantina Kourmpetis    
By:                          
Name: Kostantina Kourmpetis
Title: Managing Director



S -7

--------------------------------------------------------------------------------








ANNEX A


(Form of Information Package)



A -1